2007 ANNUAL REPORT FINANCIAL HIGHLIGHTS (Unaudited) YEAR ENDED DECEMBER 31, FOR THE YEAR: 2007 2006 Rental and other revenues $ 11,600,000 $ 8,208,000 Loss from continuing operations (1,478,000) (604,000) Loss from continuing operations per share basic and diluted (1.05) (.43) Funds from operations (1) 1,650,000 2,049,000 Distributions declared 1,459,000 Distributions per share 1.00 Paid in current year: Taxable to shareholders Return of capital 1.00 AT YEAR END: Total assets 72,700,000 54,234,000 Investment property – net 64,204,000 43,100,000 Borrowings 59,342,000 39,132,000 Shareholders’ equity 9,423,000 12,451,000 Number of shares outstanding 1,395,000 1,401,000 (1) Represents net income as defined by generally accepted accounting principles (“GAAP”), adjusted for property related depreciation and amortization. See page 7 for further adjustments.Funds from operations (“FFO”) does not represent cash flows from operations as defined by GAAP. See page 8 for a reconciliation of FFO to GAAP net income. THE TRUST Maxus Realty Trust, Inc. (the "Trust") is a corporation formed on June 14, 1984 to make equity investments in income-producing real properties, primarily commercial and light industrial properties. The Trust originally acquired three properties: The Atrium at Alpha Business Center (“The Atrium”), an office building in Bloomington, Minnesota; the Applied Communications, Inc. Building (“ACI Building” or “ACI”), an office building in Omaha, Nebraska; and the Franklin Park Distribution Center (“Franklin Park”), a warehouse and distribution facility in suburban Chicago, Illinois. In 2001, Franklin Park was sold. In May 2003 The Atrium was sold. In August 2004 ACI was sold. In 2000 the Trust acquired Forest Park Apartments (f.k.a. North Winn Apartments) (“Forest Park”), a 110-unit multi-family apartment complex in Kansas City, Missouri. In 2001 the Trust acquired the following properties: King’s Court Apartments an 82-unit multi-family apartment complex in Olathe, Kansas, The Landings at Rock Creek Apartments (“The Landings”), a 154-unit multi-family apartment complex in Little Rock, Arkansas, Chalet I and Chalet II Apartments (“Chalet”), a two-phase, 234-unit multi-family apartment complex in Topeka, Kansas, and Barrington Hills Apartments (“Barrington Hills”), a 232-unit multi-family apartment complex in Little Rock, Arkansas. In May 2004 the Trust acquired the Terrace Apartments, an 84-unit multi-family apartment complex in Olathe, Kansas.
